347 So.2d 8 (1977)
LOUISIANA INTRASTATE GAS CORPORATION Plaintiff-Appellant,
v.
Maxime LEDOUX, Jr., Defendant-Appellee.
No. 5955.
Court of Appeal of Louisiana, Third Circuit.
May 13, 1977.
Rehearing Denied June 24, 1977.
Lewis & Lewis by John M. Shaw, Opelousas, Provosty & Sadler by LeDoux R. Provosty, Jr., Alexandria, for plaintiff-appellant.
J. Lee Wimberly, Jr., Vidrine & Wimberly, Church Point, Albert J. Boudreaux of Pavy & Boudreaux, Opelousas, Devillier & Ardoin by David S. Cook, Guillory, McGee & Mayeux by Donald Mayeux, Eunice, for defendant-appellee.
Before DOMENGEAUX, GUIDRY and ROGERS, JJ.
DOMENGEAUX, Judge.
For the reasons stated in the companion case of Louisiana Intrastate Gas Corporation v. Ledoux, 347 So.2d 8, in which a separate decision is being rendered by us this date, it is ordered that this appeal be and the same is hereby dismissed. It is further ordered that the appellee's prayer for attorney fees is denied.
All costs are assessed against plaintiff-appellant, Louisiana Intrastate Gas Corporation.
APPEAL DISMISSED.